DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 recites “a sum of an inertia moment of the primary inertia body and a product of an inertia moment of the secondary inertia body and the basic step-up ratio being defined to be a total inertia moment, a total inertia moment in the first rotation direction and a total inertia moment in the second rotation direction being balanced with each other by not less than 50%.” This sentence can be confusing without the context of the disclosure, though it is not incorrect. To clarify, it will be examined as though it reads that there are three variables: the total inertia moment of the primary inertia body (TMP), the inertia product of the secondary inertia body (TMS), and the step-up ratio (r). The claim is saying: TMP + ( TMS * r ) = total inertia moment. The total inertia moment itself (from the equation prior) has a ratio within it such that moment rotation in the first direction and the moment rotation in the second direction a balanced with each other “by not less than 50%,” such that they fulfill (lesser moment rotation direction / greater moment rotation direction) > 0.5. This is what the term “balance” with reference to the moments is referring to according to the disclosure, particularly ¶ [0074].
The term “power generator” in the context of this device is defined to be a device which produces electric power as per ¶ [0002].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonehara (JP 11-257090), wherein the translation entered with an IDS on 09/29/2020 will be used as a basis for rejection.
Regarding claim 1, Yonehara discloses a power generation device (Fig. 1, shown), comprising: a piston engine including a first piston 2a, a second piston 2b, a cylinder, a first crankshaft 5a, and a second crankshaft 5b, the first piston and the second piston reciprocating in the cylinder while facing each other (Fig. 1, shown engine being an opposed piston engine), so that the first crankshaft rotates in a first rotation direction in accordance with the first piston and the second crankshaft rotates in a second rotation direction opposite to the first rotation direction in accordance with the second piston (Fig. 1, shown crankshafts must rotate in opposite directions due to the gearing shown); a primary inertia body (Flywheels 43 and gears 60 65) coupled to each of the first crankshaft and the second crankshaft (Fig. 1, shown); and a secondary inertia body (Fig. 1, power generation unit 1a and its gear 69) which is connected to the primary inertia body via a power transmission section and rotates in conjunction with the primary inertia body at a speed increased at a basic step-up ratio of the power transmission section (Fig. 1, the transmission section includes shaft 61, gears 62 and gears 65, wherein the gear 65 being larger would cause a speed increase in gear 63 for a step-up on speed of rotation), the secondary inertia body including at least a power generator 1a.
Yonehara fails to disclose a sum of an inertia moment of the primary inertia body and a product of an inertia moment of the secondary inertia body and the basic step-up ratio being defined to be a 
However, inertia moment ratios are a built-in result of the size and rotation rates of the transmission structures of the device. One of ordinary skill in the art must produce inertia structures at some size and rotation rate and would not leave it to randomness: these would be planned, and designed, for variables such that finding the optimal rates would be a routine part of design and experimentation. Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the invention to fulfill the ratios set forth in claim 1 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, one of ordinary skill would find the optimal inertia moments and rotation speeds of its transmission structures during routine experimentation and design of the engine; if the values claimed are the optimal ones then this routine experimentation would arrive at them as lowering vibration, friction, wear, costs, and improving safety are all considerations with any device’s design.
Regarding claim 8, 
However, it would have been obvious to one having ordinary skill in the before the filing date of the invention to rearrange the engine of Yonehara within the engine compartment of a vehicle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, a simple rearrangement would be well within the skill of one of ordinary skill in the art and something done for routine experimentation and design issues such as vibration and space allotment. 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonehara in view of Ishikawa et al (JP 2017-193209 A), disclosed in the IDS filed 09/29/2020.
Regarding claim 2, the modified Yonehara discloses the power generation device as set forth in claim 1, wherein: the primary inertia body includes a first primary inertia body coupled to the first crankshaft and a second primary inertia body coupled to the second crankshaft; the secondary inertia body includes a first power generator (Fig. 1, the first and second crankshafts each having their inertia bodies which connect to a power generation inertia body).
Yonehara fails to disclose a second power generator which are provided so as to be adjacent to each other; the power transmission section includes a first power transmission section and a second power transmission section; the first power generator is connected to the first primary inertia body via the first power transmission section and rotates in the first rotation direction, and the second power generator is connected to the second primary inertia body via the second power transmission section and rotates in the second rotation direction; the first power generator includes a rotation shaft to which a first interlocking member is attached, and the second power generator includes a rotation shaft to which a second interlocking member is attached; and the first interlocking member and the second interlocking member engage with each other so that the first power generator and the second power generator rotate in opposite rotation directions to each other. 
Ishikawa discloses an opposed piston engine (Figs. 3 and 4, shown) which includes a first crankshaft 27A and second crankshaft 27B each rotating in opposite directions (¶ [0013]), wherein each includes an inertia body 41A and 41B, respectively, which can be made as flywheel masses (¶ [0044]), wherein each of these flywheels is a rotor which can be used to generate electrical power in power generator 40 (¶ [0020] and [0044] to [0047]). The inclusion of two crankshafts with two power generators allows for a cancelling of rotational forces to lower gyroscopic and vibrational issues within the device to stabilize the engine (¶ [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Yonehara to include a second generator on its crankshafts as having two crankshafts rotationally opposite with two power generation devices allows for improved engine stability.
Regarding claim 3, the modified Yonehara discloses the power generation device as set forth in claim 2, including gearing connections for its engine systems (Fig. 1o f Yonehara, shown), but fails to disclose wherein the first interlocking member and the second interlocking member which cause the first power generator and the second power generator to operate in conjunction with each other are each an anti-backlash gear. 
However, anti-backlash gears are sufficiently well known in the art for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to make use of backlash gears on the gearing systems of Yonehara as doing so would provide the known benefits of lower noise, vibrations, and wear on the engine gears.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonehara in view of Ishikawa and further in view of Johnston (US 4,856,463). 
Regarding claim 4, the modified Yonehara discloses the power generation device as set forth in claim 2, but fails to disclose wherein: the first power transmission section includes a first power receiving section which is attached to the rotation shaft of the first power generator and receives power transmitted from the first crankshaft; the rotation shaft of the first power generator is provided with a phase variable member which causes a phase angle of the first interlocking member and a phase angle of the first power receiving section to change relative to each other; and a phase relationship between the first crankshaft and the second crankshaft is variable. 
Johnston discloses an opposed piston engine (Fig. 1 and Abstract), wherein a gear system connects the systems of the two crankshafts (Fig. 2, shown), and wherein a first crankshaft can be continuously adjusted to alter the phase relationship between the crankshafts (Abstract). This system can enhance engine efficiency and increase power from the engine (Col. 1, Lns. 11-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of the modified Yonehara to include such a phase change system on at least one crankshaft such that the crankshaft phases can be altered to increase engine efficiency and power.


Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonehara in view of Kashyap et al (US 2019/0264608)
Regarding claim 6, 
Yonehara fails to disclose the secondary inertial body being connected to a mechanical supercharger; the power transmission section includes a first power transmission section, a second power transmission section, and a third power transmission section; the first power generator is connected to the first primary inertia body via the first power transmission section and to the second primary inertia body via the second power transmission section and rotates in the second rotation direction at a speed increased at a first step-up ratio of the first power transmission section and at a second step-up ratio of the second power transmission section, the second step-up ratio being identical to the first step- up ratio; and the mechanical supercharger is connected to the first primary inertia body via the third power transmission section and rotates in the first rotation direction in conjunction with the first primary inertia body at a speed increased at a third step-up ratio of the third power transmission section. 
Kashyap discloses an opposed piston engine (Abstract and Fig. 5A), wherein the engine includes multiple crankshafts with multiple inertia bodies attached to them (Fig. 5B, shown), wherein the gear system can attach the first crankshaft via their respective gearings to auxiliary systems which include a supercharger (Claim 14 and ¶ [0008]). The inclusion of a simplified gearing system and inertia bodies for the step-up/step-down devices allows for a reduction in noise and better torque (¶ [0006]) and further wherein superchargers provide a known benefit of increased charge pressure for improved compression ratios.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the modified Yonehara to include a supercharger one of its crankshafts as doing so would allow for an improved charge pressure of the engine of Yonehara for improved power and efficiency, wherein Kashyap discloses a method of having gears on the crankshaft ends for attachment of such auxiliary systems.
Regarding claim 7, the modified Yonehara discloses the power generation device as set forth in claim 6, but fails to disclose wherein: the first primary inertia body has an inertia moment greater than that of the second primary inertia body; and a product of the inertia moment of the first power generator and the first step-up ratio or the second step-up ratio is greater than a product of an inertia moment of the mechanical supercharger and the third step-up ratio. 
However, inertia moment ratios are a built-in result of the size and rotation rates of the transmission structures of the device. One of ordinary skill in the art must produce inertia structures at some size and rotation rate and would not leave it to randomness: these would be planned, and designed, for variables such that finding the optimal rates would be a routine part of design and experimentation. Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the invention to fulfill the ratios set forth in claim 7 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonehara in view of Ishikawa and further in view of Kashyap. 
Regarding claim 5, the modified Yonehara, as it is modified in light of Ishikawa and Kashyap above, would disclose the limitations of claim 5 as per the limitations of claims 2 and 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747